ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 12/3/20 wherein claims 1-12 were canceled and claim 13 and the specification were amended.  In addition, the Examiner acknowledges receipt of the abstract and substitute specification filed 12/3/20.
	Note(s):  Claims 13 and 14 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/3/20 to the rejection of claims 13 and 14 made by the Examiner under 35 USC 112 (first and second paragraphs)have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Essential Steps Missing
	The 112 second paragraph rejections as it relates to essential steps being absent are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Written Description Rejection
Note(s):  The 112 first paragraph (written description) rejection is maintained-in-part for the reasons set forth below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to TBC1D24 associated disorders other than those of claim 14.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that it is not necessary for a patent to teach what is well known in the art.  It particular, it is set forth that disorders that are known as ‘TBC1D24 associated disorders/ are well known in the art.  As evidence, Applicant submitted Mucha et al (US. National Library of Medicine, 2015, https://www.ncbi.nlm.nih.gov/books/, 20 pages) which lists TBC1D24 related disorders and reviews diagnosis and management of such disorders.  Thus, Applicant concluded that it was not necessary to describe in detail TBC1D24 associated disorders.

112 Second Paragraph Rejections
Note(s):  The 112 second paragraph rejection is maintained-in-part for the reasons set forth below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13:  The claim is ambiguous because it is unclear what TBC1D24-associated disorder(s) Applicant is referring to that are encompassed by the instant invention.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the phrase ‘TBC1D24 associated disorders’ is not indefinite because it is well known in the art.  Applicant submitted Mucha et al (US. National Library of Medicine, 2015, https://www.ncbi.nlm.nih.gov/books/, 20 pages) to support the positions that ‘TBC1D24 related disorders’ is well known in the art.
EXAMINER’S RESPONSE TO 112 FIRST & SECOND PARAGRAPH REJECTIONS
	All of Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those disclosed below.  The Examiner will address the 112 first paragraph and 112 second paragraph rejections over ‘TBC1D24 associated disorders’ together because in addressing the issue, they can be explained together to give a better understanding of the rejections.
The Mucha et al document submitted by Applicant on 12/3/20 as support for the phrase ‘TBC1D24 associated disorder’ was thoroughly reviewed.  According to paged 1, (see excerpt below).  The phrase encompassed a wide multitude of disorders ranging from hearing loss to epilepsy.
	The term ‘associated’ as defined by Merriam-Webster’s Dictionary is ‘to bring together, join, or connect’.  The term ‘comprising’ according to Merriam-Webster’s Dictionary is defined as ‘to make up, include, or contain’.  Thus, the phrase ‘TBC1D24 related disorders comprise’ in Mucha et al does not definitely define the group of disorders that are encompassed by Applicant’s phrase.  The use of ‘comprise’ enable unlisted disorders to be present in the list of disorders of Mucha et al.  However, if the language used in Mucha et al was ‘selected from the group consisting of’, then the interpretation would be different.  Hence, Mucha et al encompass a variety of distinct conditions that are listed as well as conditions that are not listed and as such, written description is lacking.  Not only is written description of ‘TBC1D24 related disorders’ lacking, but the phrase is ambiguous because one cannot ascertain the metes and bounds of the claims as it relates to which specific conditions Applicant intenders to cover for  which phosphatase activity is being evaluated.
	In addition, the term ‘associated’ indicates that one is not required to have the specific conditions disclosed in the specification or Mucha et al, but one could very well be suffering from a condition/disorder ‘associated’ with a TBC1D24 disorder.  For example, one could have ear pain or sensitivity to noise as a result of hearing loss.  While ear pain and sensitivity to noise are not specific disorders/conditions listed as TBC1D24 disorders, they are ‘associated’ with TBC1D24 related disorders.  Hence, with disclosure specifically setting for subject matter to convey to a skilled artisan that the application, at the time of filing, clear had possession of the claimed invention, the disclosure lacks adequate written description.  Similarly, if the Reader cannot ascertain the conditions/disorders being referenced by the claim, the claim is vague and indefinite.
Mucha et al, 2015, page 1

    PNG
    media_image1.png
    401
    896
    media_image1.png
    Greyscale

	Furthermore, while Mucha et al and Applicant disclose some overlap in the conditions/disorders that are disclosed (see, for example, claim 14 of the instant invention), there are conditions listed in Mucha et al that are not in claim 14 and disorders listed in claim 14 which are not present in Mucha et al.  In addition, it is noted that while claim 14 disclose claims that are listed in the disclosure, independent claim 13 when given the broadest reasonable interpretation reads on any possible condition that is not limited to a specific TBC1D24 disorder, but conditions/disorder that one could say stem from a TBC1D24 situation.
	For the reasons set forth above, both the 112 first paragraph and 112 second paragraph rejections are still deemed proper.

CLAIM OBJECTION
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 first and second paragraph rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of producing a phosphoinositide phosphatase inhibitor wherein SEQ ID No. 1 or a homologue having at least 95% amino acid identity to SEQ ID No. 1 in combination with PI(4,5)P2 or PI(3,4,5)P3 as set forth in independent claim 13 are administered to a subject.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 5, 2021